. Per Curiam. Eric Wayne Johnson, by his attorney, J.F. Atkinson, Jr., has filed a motion to dismiss appeal. The record in this appeal was filed with the clerk of this court on April 19, 1995. In the motion to dismiss, appellant’s attorney attaches as an exhibit a copy of correspondence he received from appellant in which appellant requests his attorney discontinue the appeal. Our review of this correspondence shows appellant’s request may be the result of coercion. Therefore we remand the case to the trial court to determine whether appellant has voluntarily asked us to dismiss this appeal.